Case 2:20-cv-05763-DSF-SK Document 11 Filed 09/03/20 Page 1 of 1 Page ID #:50




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

 SHEILA BIGLANG−AWA CASTRO              CASE NO.
                                        2:20−cv−05763−DSF−SK
               Plaintiff(s),
       v.                                Order to Show Cause re
 PETIT TROIS LE VALLEY, L.P., et         Dismissal for Lack of
 al.                                     Prosecution

             Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, Petit Trois Le Valley, L.P. failed to plead or otherwise defend
    within the relevant time. The Court orders plaintiff to show cause in writing
    on or before September 18, 2020 why the claims against the non-appearing
    defendant(s) should not be dismissed for lack of prosecution. Failure to
    respond to this Order may result in sanctions, including dismissal for failure
    to prosecute.

      IT IS SO ORDERED.

 Date: September 3, 2020                      /s/ Dale S. Fischer
                                             Dale S. Fischer
                                             United States District Judge
